DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Invention I in the reply filed on 8/3/22 is acknowledged.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites the limitation "the fines" (located within the upper surface of the base).  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-2, 4, 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Motz et al. (US Pub. No. 2013/0202396) in view of Spekpannekoek (NL 1039532).
With respect to claim 1, Motz et al. teaches a method of installing a new athletic field at the site of an existing infilled artificial turf field “t”, the existing infilled artificial turf residing on a compacted base “s” (Fig.’s 1-2; paragraph [0033]), comprising: moving a strip of the infilled artificial turf “t” upwardly from the base “s” (Fig.’s 1-3; paragraph [0049]), extracting infill “i” from the moved strip (paragraph [0047]), and then placing the strip of artificial turf back on the base (paragraph [0046]); and directing the extracted infill “i” (via conduit 170) to a location that is laterally adjacent to the placed strip of artificial turf (Fig. 12; paragraphs [0052]-[0054]; “laterally”, “located just to the side”).
Admittedly, Motz et al. teaches wherein the infill is discharged into a retaining bag 202, and does not expressly teach wherein the infill is discharged onto the base as claimed. However, Spekpannekoek, directed to the analogous art of artificial turf extraction, teaches the following features to be known in the art: discharging already used infill 210 onto a compacted base 201/202 (Detailed Description disclosure pertaining to Fig. 10; infill 210 from container 107 delivered to a spreader 109, which discharged/scattered over the upper layer/base 201). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to combine references. The motivation to combine is to produce a base layer with improved drainage as infill material is known to enhance rain drainage. With proper draining, the turf will perform better and be safer for sports activities performed thereon. Also, by recycling the infill, the owner/operator reduces costs when they intend to replace the artificial turf. Recycling also provides environmental benefits. The proposed combination is considered to have a reasonable expectation of success. Since Motz et al. teaches the container to be removable, allowing easy and convenient access to discharging the infill directly onto the base. The combination, as construed by examiner, teaches wherein the laterally spaced discharge conduit 170 of Motz et al. discharges extracted infill directly onto the compact base “s” in lieu of discharging into container bag 202. 
With respect to claim 2, Motz does not expressly teach the claimed incorporating. However, secondary reference Spekpannekoek teaches the following to be known in the art: with respect to the extracted infill 210 residing on the base 201/202, thereafter incorporating (via device 10/11 – Fig. 10) the extracted infill into the base 201/202 to reduce compaction near the top surface thereof, so as to promote better drainage for the new athletic field to be subsequently installed thereover (Spekpannekoek uses hooks mill 10 to sand in the upper layer/base with the infill into base 202/201 – Detailed Description disclosure pertaining to Fig. 10). The motivation to combine is the same as stated above. The proposed combination is considered to have a reasonable expectation of success. Although the infill is discharged via an auger/conduit 170 instead of a spreader 109 like in Spekpannekoek, an incorporating machine like that shown by 10/11 in the secondary reference can still infuse the infill into the base. 
With respect to claim 4, Motz teaches wherein the moving, extracting, placing, and directing occur via the use of an extractor/collector 10 which includes an extractor portion 14 for extracting infill from the strip (paragraph [0034]) and a collector portion 18 adapted to collect extracted infill Id., wherein the collector portion 18 is configured to be operable in one of two modes, a collection mode whereby the extracted infill is collected, and also in a diverting mode whereby the extracted infill is laterally directed (Fig. 12; paragraphs [0052]-[0054]; “laterally”, “located just to the side”). Motz as modified by Spekpannekoek is considered to teach wherein the laterally directed occurs back onto the base (teaching of Spekpannekoek – the motivation to combine is the same as stated above) along a laterally located line parallel to and spaced from the path of the extractor/collector, and further comprising: using the diverting mode. As the vehicle 12 travels in a straight line, which is typical for stripping turf of a sports fied, the diverting mode will produce a line parallel to and spaced from the path of the extractor/collector based on the laterally spaced conduit 170 (See Fig. 12). The motivation to combine is the same as stated above. Motz does not teach the claimed incorporation. However, secondary reference teaches the following to be known in the art: subsequent incorporation of the infill into the upper surface thereof (Spekpannekoek uses hooks mill 10 to sand in the upper layer/base with the infill into base 202/201 – Fig. 10). The motivation to combine is the same as stated above. The proposed combination is considered to have a reasonable expectation of success. Although the infill is discharged via an auger/conduit 170 instead of a spreader 109 like in Spekpannekoek, an incorporating machine like that shown by 10/11 in the secondary reference can still infuse the infill into the base. 
With respect to claim 7, Motz is silent as to the material of the infill. However, secondary reference Spekpannekoek teaches wherein the collected and extracted infill comprises at least one of the following: sand, rubber, sand/rubber mixture, coated sand, and organic particulate (Detailed Description disclosure for Fig. 10).  At time of applicant’s effective filing, one ordinary skilled in the art would have found it obvious to use such materials, as these are cheaply acquired and can be manipulated and arranged in convenient manner to serve the typical functions of infill material. For example, procuring level surfaces with good draining. 
With respect to claim 20, when the conduit 170 of Motz directs the extracted infill onto the base (feature being combined by Spekpannekoek – motivation to combine is the same as stated above), the extracted infill will inherently be deposited onto the base to form at least one pile of extracted infill. This pile will inherently comprise a vertical height. The specific numeric height is not expressly disclosed. However, the mere scaling up of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, one ordinary skill in the art would understand that the size and height of the pile determines certain properties of the resulting incorporated and tilled base (i.e. after the infill is tilled into the base). Such properties include drainage, compacted height and evenness, and hardness. Examiner note: although “incorporation” and “tilling” is not expressly claimed, it is a feature of secondary Spekpannekoek that, for purposes of claim 20, is being combined into the method of Motz as obvious for the same rationale set forth above in the rejection of claims 2 and 4. Scaling up the height of the pile, including heights of 2 to 3 feet, would have been obvious at the time of applicant’s effective filing date. When the base material before incorporation is worn down and thin, compared to other sections of the base, a large amount of infill material will be required for producing a sufficient incorporated and tilled resulting base. By scaling up the vertical height, the resulting incorporated and tilled base/infill combination will provide a resulting incorporated base with a desired drainage, compacted height and evenness, and hardness in that area of the base portion. 
5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Motz et al. (US Pub. No. 2013/0202396) in view of Spekpannekoek (NL 1039532) and further in view of Allingham et al. (US Pub. No. 2015/0247293).
With respect to claim 3, the combination of Motz as modified by Spekpannekoek, in operation, inherently teaches wherein the incorporating further comprises: spreading the extracted infill (i.e. as the extractor moves the infill will necessarily spread about the base) so as to distribute the infill on the base. The motivation to combine is the same as stated above. Secondary reference Spekpannekoek further teaches tilling the distributed infill into fines of the base (“mixing” of “sand”, “lava” and “infill” is accomplished via tilling mechanism 10/11  - Detailed Description disclosure pertaining to Fig. 10). The motivation to combine is the same as stated above.
Regarding the claim limitation that the infill is spread “uniformly”, examiner concedes that when the infill is discharged uniform spreading is not necessarily/inherently achieved in operation of Motz. However, analogous art reference Allingham teaches such features as uniformly spreading infill to be known in the art (paragraph [0202]). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to uniformly spread the infill. As Allingham et al. notes, the uniformly spread infill contributes to ultimately forming a “level” playing area. The modification has a reasonable expectation of success as the uniform spreading of the infll can be easily achieved via known means. 



Allowable Subject Matter
6.	Claims 5-6 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711